

115 HR 4772 IH: To amend title XVIII of the Social Security Act to provide for clarification under the Medicare program about minimal self-adjustment for off-the-shelf orthotics.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4772IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Bishop of Michigan (for himself, Mr. Thompson of California, and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for clarification under the Medicare program about minimal self-adjustment for off-the-shelf orthotics. 
1.Clarification about minimal self-adjustment for off-the-shelf orthotics 
(a)In generalSection 1847(a)(2)(C) of the Social Security Act (42 U.S.C. 1395w–3(a)(2)(C)) is amended— (1)by inserting furnished to a patient after section 1861(s)(9); 
(2)by inserting by that patient (and not by any other person) after minimal self-adjustment; and (3)by striking to fit to the individual and inserting to fit to that patient. 
(b)Inclusion in medical and other health servicesSection 1861(s)(9) of the Social Security Act (42 U.S.C. 1395x(s)(9)) is amended— (1)by striking leg, arm and inserting (A) leg, arm; 
(2)in subparagraph (A), as added by paragraph (1), by striking the semicolon at the end and inserting ; and; and (3)by adding the following new subparagraph: 
 
(B)off-the-shelf orthotics (as defined in section 1847(a)(2)(C)).. (c)Effective dateThe amendments made by this section shall take effect on April 1, 2007, and apply to items and services furnished on or after such date. 
